Citation Nr: 0026762	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-11 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for otitis media, right 
ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service from January 1952 to November 
1953.  

This case comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which, inter alia, denied the 
veteran's claim seeking entitlement to service connection for 
otitis media, right ear.  


FINDING OF FACT

The claim for service connection for otitis media, right ear 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for otitis media, right ear 
is not well grounded.  38 U.S.C.A. § 5107. (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records including discharge examination in 
1953 are negative as to the presence of otitis media or any 
other ear disorder.  No complaints or abnormal findings with 
respect to the ears or hearing were recorded during the 
veteran's period of service.  

In 1985, the veteran filed claims for service connection for 
hearing loss and tinnitus indicating postservice treatment by 
the VA beginning in 1985.  VA medical records for 1985 reveal 
the claimed treatment for complaints of hearing loss and 
tinnitus, but contained no indication of the presence of 
otitis media by findings or history.  In a March 1986 rating 
decision, the RO denied service connection for hearing loss 
and tinnitus. 

In February 1999, the veteran sought to reopen his claims for 
service connection for hearing loss and tinnitus and also 
sought service connection for constant ear infections.  The 
claims for hearing loss and tinnitus were subsequently 
reopened and granted.  

On VA examination in April 1999, a pertinent diagnosis of 
recurrent otitis media in the right ear was reported by the 
examiner.  On examination, the veteran reported that he was 
initially found to have perforations of the right tympanic 
membrane in 1992 and had had recurrent ear infections since 
that time.  A rating action in May 1999 denied the veteran's 
claim for service connection as not well grounded.  
Subsequently, the veteran furnished copies of the report of 
the VA hospitalization in June 1992 showing the presence of 
chronic otitis media at that time, but these records showed 
no relationship of the otitis to service.  

The veteran has also furnished several statements describing 
his exposure to gunfire aboard ship during service; however, 
these statements fail to relate his current otitis media, 
right ear to service or any service incident.   

Criteria

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

A well grounded claim is one which is plausible, meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In Tirpak v. Derwinski, 2 
Vet. App. 609 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that the appellant, in that 
case, had not presented a well-grounded claim as a matter of 
law.  

The Court pointed out that unlike civil actions, the VA 
benefit system requires more than an allegation; the claimant 
must submit supporting evidence.  If a well-grounded claim 
has not been presented, the appeal with respect to the issue 
must fail.

In King v. Brown, 5 Vet. App. 19, 21 (1993) the Court held 
that evidentiary assertions must also be accepted as true for 
the purpose of determining whether the claim is well 
grounded; however, exceptions to this rule occur when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  

A well-grounded claim for service connection requires, at the 
least, a showing that the veteran now has the claimed 
disorder.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
addition to competent evidence of current disability, a well-
grounded claim for service connection also requires competent 
evidence of incurrence or aggravation of disease or injury in 
service in the form of lay or medical evidence, and of a 
nexus between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Service connection may be established for a disability 
resulting from personal injury or disease contracted in the 
line of duty or for aggravation of preexisting injury or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for otitis media, 
right ear must be denied as not well grounded.  

With respect to the veteran's claim for service connection 
for otitis media, right ear, the Board notes that the 
existence of this condition is established in the present 
record.  However, the medical evidence of record does not 
show that this claimed disability was present during service 
or at service separation.  The record also shows that as late 
as the veteran's claim in 1985, there was no indication of 
its postservice presence by findings or history.  In fact, 
the first recorded medical evidence of the presence of otitis 
media dates from 1992, many years after service discharge.  
Further, the veteran has not indicated that there are any 
earlier records available that would place the inception of 
otitis media any closer to his service discharge in 1953.  
Thus, the veteran has furnished no competent medical evidence 
or opinion to relate the claimed otitis media to service and 
such supporting evidence is not otherwise of record. 

The Board has fully considered the veteran's contentions that 
his otitis media is related to a service incident, but the 
veteran, as a layman, is not competent to establish a medical 
nexus between the currently claimed condition and service or 
service incident.  Since the claimed condition was not 
present in service and there is no medical nexus shown 
between the claimed condition and service, this claim is not 
well grounded and must be denied.  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
postservice medical or other evidence that has not already 
been requested and/or obtained that would well ground his 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997).  



ORDER

The claim for service connection for otitis media, right ear 
is denied as not well grounded.  



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 

